DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: locking member (claim 1, line 5), positioning unit (claim 5, line 2), disengagement reducing unit (claim 15, line 2).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 17 (line 2) includes “a second facing surface” and “a second support surface”, while claim 1, which claim 17 depends from, does not include the corresponding first surfaces. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuji          (JP 2002065538 A).
As to claim 1, Yuji discloses a rotary brush (2, 3) attachable to a driving shaft (1B, 1R), the driving shaft being rotatable about a rotation axis (paragraph 17; The shaft rotates) and including a protrusion (1T), the rotary brush comprising: a brush (2); a base (3) to which the brush is attached; and a locking member (4, 5, 7, 8S, 9; Fig. 5) configured to come in contact with the base and the driving shaft to lock the base to the driving shaft (paragraph 23 and Fig. 2).
As to claim 2, wherein the base has a hole (4H) having an end from which the protrusion protrudes, and the locking member includes a fastener (5, 8S, 7) having an opening (The opening accepting 7) to allow the protrusion to pass through, and configured to come in contact with the protrusion while at least partially surrounding the protrusion (Fig. 2; 7 contacts 1T). 
As to claim 3, wherein the fastener is elastically deformable (The fastener includes a spring 8S; paragraph 21).
As to claim 4, wherein the base includes a guide (3’) orthogonal to the rotation axis, and the locking member includes a slide portion (9) guided by the guide, and a cap (4) supporting the fastener (Fig. 2). 
As to claim 5, wherein the cap includes a positioning unit (5) positioning the fastener (Fig.2).
As to claim 6, wherein the fastener includes a fastening portion (7A) configured to at least partially surround the driving shaft; and a tab (A right portion of 7) protruding from the fastening portion in an axial direction parallel to the rotation axis, and the positioning unit has a recess (6A) into which the tab is fitted (Fig. 2). 
As to claim 7, wherein the positioning unit includes a wall (The wall surrounding 6A) at least partially surrounding the fastener (Fig. 2).
As to claim 8, wherein the locking member includes a cap (4) integral with the fastener (Fig. 2). 
As to claim 9, wherein the cap covers the protrusion (Fig. 2). 
As to claim 10, wherein the guide includes a first guide groove (The upper portion of 6) extending in a guide direction, and a second guide groove (The lower portion of 6) facing the first guide groove, and the slide portion includes a first slide tab (The upper portion of 9) received in the first guide groove, and a second slide tab (The lower portion of 9) received in the second guide groove (Fig. 5).
As to claim 13, wherein the fastener is at least partially receivable in a groove (1W) on the protrusion (paragraph 20).
As to claim 14, wherein the locking member is movable between a lock position to be in contact with the driving shaft and an unlock position to be separate from the driving shaft (paragraph 25).
As to claim 15, wherein the base includes a disengagement reducing unit (3’) located to reduce disengagement from the locking member at the unlock position (Fig. 1). 
As to claim 16, wherein the base has a first facing surface (The first middle deeper surface of 3’) facing a first support surface (The second middle less deep surface of 3’) surrounding the driving shaft and orthogonal to the rotation axis (Fig. 2). 
As to claim 17, wherein the base has a second facing surface (The leftmost surface of 3’) facing a second support surface (The middle and rightmost surface of 3’) surrounding the driving shaft and including a flat surface (The rightmost surface of 3’) parallel to the rotation axis. Said surfaces are assumed to be first surfaces because no first surfaces were claimed in claims 1 or 17.			As to claim 18, wherein the base includes a guide (3’) orthogonal to the rotation axis, and the locking member includes a slide portion (9) guided by the guide, and a cap (4) supporting the fastener (Fig. 2). 
As to claim 19, wherein the positioning unit includes a wall (A portion above or below 6A) at least partially surrounding the fastener (Figs. 2 and 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yuji in view of Egenpower Inc (JP 3182828 U).
Yuji discloses a driving shaft driven by the brush motor to rotate about a rotation axis; and the rotary brush according to claim 1 attached to the driving shaft (See claim 1).
Yuji does not disclose a robotic dust collector, comprising: a housing including a bottom surface having a suction port; a brush motor accommodated in the housing.
Egenpower Inc. discloses a robotic dust collector, comprising: a housing including a bottom surface having a suction port; a brush motor (inherently provided) accommodated in the housing (Figs. 1 and 2).
It would have been obvious to have modified Yuji such that the rotary brush and driving shaft are part of a robotic dust collector, comprising: a housing including a bottom surface having a suction port; a brush motor accommodated in the housing (by substitution of the brush motor of Egenpower Inc. for the brush motor of Yuji), as taught by Egenpower Inc, in order to provide a suitable alternative brush and shaft for Egenpower Inc., in order to provide robotic cleaning action to Yuji, and in order to provide a removable brush to Egenpower Inc, the brush being capable of polishing a floor surface.
Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW A HORTON whose telephone number is (571)270-5039. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M. Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW A HORTON/Primary Examiner, Art Unit 3723